Citation Nr: 0216179	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1963, and from January 1965 to June 1965.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted entitlement to service connection for 
tinnitus and assigned a 10 percent disability rating 
effective October 6, 1999.

The appellant contends that he suffers from nervousness and 
anxiety as a result of the constant buzzing in his ears.  
However, the only disability for which the appellant has been 
granted service connection is tinnitus, and a claim for a 
separate grant of service connection for a nervous disorder 
has not been developed.  The RO is requested to respond 
appropriately to the contentions regarding anxiety and 
nervousness.


FINDING OF FACT

The appellant's tinnitus is manifested by persistent 
symptomatology, but is not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
render inapplicable the regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected tinnitus are not met, and an 
increased rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §3.321(b)(1), 
Part 4, §§ 4.87, Diagnostic Code 6260) (prior to and on and 
after June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment reports dated October 1988 to August 
1991 showed in July 1989 the veteran was seen for prostate 
problems and at the time reported that he had had a buzzing 
in his head for the past two to two and a half years.  In 
September 1989, while being treated for skin growths, the 
examiner indicated that the veteran had chronic tinnitus.  In 
March 1990 the veteran complained of buzzing tinnitus mostly 
in the right ear for three years.  Assessment at the time was 
probable bilateral otosclerosis and partial sensorineural 
hearing loss.  An audiogram confirmed bilaterally mixed 
hearing loss.  Assessment was bilateral otosclerosis.  May 
1990 audiogram revealed bilateral mixed conductive and 
neurosensory hearing losses, flat tympanograms consistent 
with otosclerosis.

VA hospital record dated May 1990 indicates that the veteran 
underwent stapedectomy and placement of stapes prosthesis.

Outpatient treatment records from Eastern Kentucky 
Correctional Complex dated April 1993 to July 1999 showed 
that in April 1993, the veteran was taking Balkanize for 
tinnitus.  In February 1994, the veteran complained about 
ringing in his ears, which he believed, was related to 
stress.  The veteran was referred to the psychiatrist for a 
complaint of buzzing in his ears in February 1997.  He 
reported having an operation for his neurological or 
conduction deafness, which gave him 100 percent improvement.  
Before this operation and not caused by it according to the 
veteran, he had ringing in his ear.  The examiner indicated 
that because of the veteran's fixed delusional quality he 
requested that a MMPI be performed to indicate the loading 
for psychosis.  Also, because of the possible relief afforded 
by Sinequan 25 mg., the examiner had written this although 
this was a low dose and probably not related to his tinnitus.  
The examiner indicated that the veteran was probably 
suffering from a delusional disorder and this was probably of 
a fixed nature.  Because of this, he would hesitate placing 
him on a neuroleptic and would place him on an antidepressant 
to placate his presenting system pending further 
clarification of diagnosis.

A psychiatric noted dated April 1998 indicated that the 
veteran continued to complain of problems with sleeping which 
he related to ringing in his ears.  It was noted that the 
veteran continued to be stressed by his legal work.  The 
examiner noted that as detailed in prior notes the veteran 
appeared to have some fixed delusions in regards to his trial 
and subsequent incarceration.  The veteran believed that the 
Doxepin was complicating his prostate problems and the 
examiner discontinued the Doxepin and tried Hydroxyzine.  A 
July 1999 progress note indicates that the veteran continued 
to complain about ringing in his ears and was continued on 
Hydroxyzine.

An evaluation dated February 2000 from Morgan Co. ARH 
indicates that the veteran was referred to the facility due 
to an increase in volume of his tinnitus.  The veteran 
reported constant bilateral buzzing noise and indicated that 
hearing acuity in his left ear was worse than the right.  It 
was noted that the veteran had middle ear surgery in his 
right ear in 1990, which reportedly restored much of the 
hearing in his right ear.  Although surgery was also 
recommended for the left ear also, the veteran did not elect 
to have the procedure performed at that time.  The 
examination demonstrated mild to severe sensorineural hearing 
loss in the right ear and a moderate to severe primarily 
conductive hearing loss in the left ear.  It was recommended 
he consult his physician regarding the conductive component 
of the hearing loss in the left ear and the increase in the 
tinnitus volume.

In April 2001, the veteran's daughter submitted a statement 
indicating that the veteran told her in 1989 that he had had 
a problem with his ears as a buzzing sound.  Oftentimes, he 
told her that he had problems sleeping because of the noise 
and continued to complain of the buzzing noise.

Statements submitted in February 2001 by three individuals 
who had known the veteran for a long time indicated that he 
reported to them that he had a buzzing noise in both ears and 
had to take medicine at night to sleep.

A March 2001 VA examiner rendered an opinion that the 
veteran's tinnitus was service connected.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
reports dated October 1988 to August 1991; VA hospital record 
dated May 1990; outpatient treatment records from Eastern 
Kentucky Correctional Complex dated April 1993 to July 1999; 
evaluation from Morgan Co. ARH dated February 2000; statement 
dated April 2001 from the veteran's daughter; statements 
received in February 2001 by three individuals who have known 
the veteran for many years; a March 2001 VA examiner opinion.  
No additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to the benefit at 
issue.  The discussions in the rating decision and statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  In February 2001 letter, the RO asked the veteran to 
assist in requesting treatment records and indicating that 
the veteran would be scheduled for a VA examination.  In two 
February 2001 letters, the RO asked doctors named by the 
veteran as treating physicians for copies of the veteran's 
treatment records.  

In a letter dated January 2002, the RO informed the veteran 
of the Decision Review Officer Process as well as the 
traditional appellate review process.  The veteran was 
informed of what information and evidence he needed to submit 
and what evidence and information would be obtained by the 
VA.  The veteran asked for, and was granted a Travel Board 
hearing, however, in February 2002, the veteran formally 
indicated that he no longer wanted a hearing.  

In September 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous correspondences the RO has informed 
the veteran of the information and evidence necessary to 
substantiate his claim.  In a January 2002 letter, the RO 
explained to the veteran what evidence and information was 
being obtained by VA and what information and evidence he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The service connected tinnitus is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's tinnitus has been rated under Diagnostic Code 
6260 of the rating schedule.  Under the rating criteria in 
effect prior to June 10, 1999, that code provided that 
"persistent" tinnitus as a symptom of head injury, 
concussion, or acoustic trauma, warranted a 10 percent 
evaluation.  That was the maximum rating assignable under 
this Diagnostic Code, and no other applicable provision of 
the rating schedule provided for a higher schedular 
evaluation. The revised criteria effective on and after June 
10, 1999 remove the requirements that tinnitus be a symptom 
of either head injury, concussion, or acoustic trauma, and 
that it be "persistent."  Instead, under the revised 
criteria, a maximum 10 percent evaluation is warranted for 
"recurrent" tinnitus.

Analysis

Upon review of the evidence of record, including statements 
from the veteran and other lay statements, there is no basis 
for an evaluation in excess of the maximum 10 percent for his 
tinnitus under either the new or old rating criteria.
Recurrent tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating schedule provides for a 10 
percent rating, and no higher, for this disability. The 
veteran therefore cannot be granted an increased schedular 
rating as he is already rated at the maximum level permitted.

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected tinnitus under any code of 
the VA's Schedule for Rating Disabilities.

As the maximum rating of 10 percent under either version of 
Diagnostic Code 6260 represents the most disabling that the 
veteran's tinnitus has been from October 1999, the date of 
the initial grant of service connection for that disorder, it 
is found that staged ratings for tinnitus are not warranted.  
See Fenderson.

It is observed that in light of Floyd v. Brown, 9 Vet. App. 
88 (1996), the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.

The Board, however, is still obligated to seek all issues 
that are essentially raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veteran's Claims (Court) 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.

In issue at hand, it is noted that the RO provided the 
criteria for assignment of an extraschedular rating, 
obviously considered them, but did not grant an increased 
rating for bilateral tinnitus on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular ratings are found to 
be inadequate, an extraschedular rating may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

As to the veteran's bilateral tinnitus disability, it cannot 
be concluded that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  The veteran has presented contentions regarding 
symtoms that are associated with disorders other than 
tinnitus, such as nervousness and anxiety.  However, the only 
disability for which service connection has been grqnted is 
tinnitus.

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards." 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not shown that his service-
connected disability, tinnitus, has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the assignment of a higher evaluation must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

